Citation Nr: 0610298	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  00-21 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In October 2000, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.

In July 2001, October 2003, and January 2005, the Board 
remanded the present matter for additional development and 
due process concerns.  The case has been returned for further 
appellate review.


FINDING OF FACT

A back disability did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in May 2005.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the May 2005 
notice letter was subsequently considered by the RO in the 
December 2005 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 220 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in September 2002.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
back disability.

The veteran was awarded the Combat Infantryman Badge.  In a 
1953 claim, he stated that he suffered shrapnel wounds to his 
back.  See 38 U.S.C.A. § 1154(b).

Service medical records show that in June 1950, the veteran 
sustained a contusion in the coccygeal region when he was 
kicked while playing football.  He was diagnosed as having 
myositis, due to trauma, in April 1951 and underwent physical 
therapy, which improved his condition.  The veteran re-
injured his coccyx in October 1951 when he fell out of a car.  
He was diagnosed as having muscle strain of the back.  In 
March 1952, x-rays were negative and he was diagnosed as 
having coccydynia and underwent further physical therapy.  In 
September 1952, the veteran complained that the pain 
persisted and x-rays taken were negative.  He reported back 
pain in October 1952.  Separation examination in April 1953 
did not report any abnormalities with the spine or any other 
musculoskeletal problems.  

Following service, a June 1953 x-ray failed to show any 
sacro-coccygeal defect, fracture old or recent, or any 
deformity.  No metallic foreign bodies were present.

The veteran received private medical treatment from Kaiser 
Permanente for complaints of lower back pain from November 
1998 to June 1999.  In November 1998, the veteran was 
diagnosed as having chronic back pain, probably myofascial 
irritation and spasm.  X-rays of the lumbar spine were taken 
in February 1999, which showed degenerative disc disease from 
T11-12 through L4-5.  The veteran was diagnosed as having 
multi-level degenerative disc disease and multi-level facet 
osteoarthritis.  In May 1999, the veteran was referred to Dr. 
Chris S. Yoon, a pain specialist, and was diagnosed as having 
myofascial pain sydrome/trigger points of bilateral gluteal 
muscles and degenerative disc disease with facet arthropathy.  

In September 2002, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the veteran 
complained of constant mild low back pain extending to the 
left buttock.  He gave a history of inservice back injuries 
and an automobile accident about three years earlier.  The 
veteran was diagnosed as having history and medical records 
based service-related coccygeal contusion, now resolved, and 
multilevel lumbar disc degeneration and facet joint arthritis 
of the lumbar spine, unrelated to the service injuries.  The 
examiner opined that the inservice injuries were resolved as 
shown by a normal x-ray of the sacrum from June 1953 and 
unremarkable physical examination findings of the coccygeal 
area.  There were no documented chronic complaints of low 
back pain until 1999 and the current back problem was due to 
a degeneration process (aging).  Furthermore, the inservice 
injuries affected the sacro-coccygeal area and not the 
thoracic and lumbar areas, where he was experiencing pain at 
that time.  

In March 2004, the veteran was treated by Dr. Michael D. 
Thorpe, a private physician, for lower back pain.  The 
veteran reported having chronic back problems and right 
sciatica for the last 50 years and he was unable to maintain 
a job because of his back problems.  In 1996, the veteran was 
involved in an automobile accident, which exacerbated his 
back problems.  The veteran was diagnosed as having chronic 
low back pain dating back to the 1953 inservice injury, now 
with ongoing right sciatica.  

The Board has reviewed all private treatment record and the 
September 2002 VA examination and finds that there is no 
persuasive evidence that the veteran's back disability is 
related to service.  As shown above, the veteran sustained 
injuries in service.  Although Dr. Thorpe opined that the 
veteran's chronic low back pain dated back to service, this 
opinion was not based upon review of the claims folder.  In 
contrast, the VA examiner opined, after reviewing the 
veteran's claims file, that the veteran's current back 
condition was not related to service, noting that it was due 
to a degeneration process (aging).  As the examiner provided 
a rationale and cited to specific evidence in the file as 
support for the opinion, it is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The veteran asserts that he has had continuous back pain 
since service and that his current back condition is directly 
related to his inservice injury.  Yet, for essentially 46 
years following service there is no documented objective 
evidence of complaints of or treatment for a back disability.  
In rendering a determination on the merits of claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  Despite the veteran's assertion of continuing 
symptomatology, the long time lapse between service and any 
documented evidence of treatment preponderates against a 
finding that his current back disability began during 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In sum, there is no persuasive evidence of record showing 
that the veteran's back disability had its onset during 
active service or is related to any in-service disease or 
injury.  The veteran's own statements that he has back 
disability that is related to service are not competent.  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a persuasive opinion linking the veteran's back 
disability to service, and the medical evidence of record 
does not otherwise demonstrate it is related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a back disability.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.


ORDER

Service connection for a back disability is denied.




____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


